W°\-IS
                                  ELECTRONIC RECORD




COA#        01-12-01115-CR                        OFFENSE: 19.02 (Murder)

            Jesus Gonzalez v. The State of
STYLE:      Texas                                 COUNTY:         Harris

COA DISPOSITION:        AFFIRM                    TRIAL COURT:    177th District Court


DATE: 12/18/2014                    Publish: NO   TC CASE #:      1307888




                          IN THE COURT OF CRIMINAL APPEALS


STYLE:     Jesus Gonzalez v. The State of Texas        cca#             lrl^/5"
    APP^LLAMT^                        Petition         CCA Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                    DATE:

         ftfif&t/                                      JUDGE:

DATE: /Ipr!) />7 Z&Z^                                  SIGNED:                           PC:

JUDGE: f<=-                                            PUBLISH:                          DNP:




                                                                                         MOTION FOR

                                                    REHEARING IN CCA IS:

                                                    JUDGE:




                                                                              ELECTRONIC RECORD